DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briand (US 2015/0125287).
Regarding Claims 16 – 20:
Briand teaches a cooling assembly (100) comprising: at least one heat exchanger (3); a first region (Fig 1, to the right of the radiator) upstream of the at least one heat exchanger; a second region (Fig 1, to the left of the radiator) downstream of the at least one heat exchanger; a blower (1) configured to generate a current of cooling air flowing through the first region to cool the at least one heat exchanger (Fig 1), the cooling air configured to increase in temperature (the air to heat exchange nature of a radiator and fan combination) in response to interacting with the at least one heat exchanger transitioning to heated air, the heated air configured to discharge through the second region (Fig 1); and a backflow suction reduction assembly (2) positioned in the first region and defining a first inlet (between elements 40, ring 30, Fig 7 and 13) at one end, a second inlet at a second end (opposite the first inlet, figs 7 and 13), a first outlet (radial surface between vanes 7), positioned between the first and second ends, and a second outlet (radial surface between vanes 7), positioned between the first and second ends, the first inlet in fluid communication with the first outlet, and the second inlet in fluid communication with the second outlet, wherein the backflow suction reduction assembly is configured to direct air from a first zone of the first region to a second zone of the first region, the first inlet positioned in the first zone and the first outlet positioned in the second zone (Figs 1, 7, and 13), and wherein the backflow suction reduction assembly is configured to direct air from a third zone (incoming air flow) of the first region to the second zone of the first region, the second inlet positioned in the third zone and the second outlet positioned in the second zone (paragraph 0069, Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briand (US 2015/0125287) and in view of Stalker (US 2,084,462).
Regarding Claims 1 – 15:
	Briand teaches a cooling assembly (1) configured to reduce backflow suction in a mobile platform comprising: a prime mover (engine, paragraph 0073); at least one heat exchanger (3) fluidly connected to the prime mover; a blower (1) upstream of the at least one heat exchanger, the blower configured to generate a current of cooling air to cool the at least one heat exchanger (Fig 1); and a backflow suction reduction member (2) positioned downstream of the blower and upstream of the at least one heat exchanger.
Briand is silent to the backflow suction reduction member defining an internal channel that includes a first opening at one end, a second opening at a second end, and at least one third opening positioned between the first and second ends, wherein the backflow suction reduction member is configured to receive an airflow through the first and second openings and discharge the airflow through the at least one third opening in a region where air is backflowing from the at least one heat exchanger.
However, Stalker teaches a backflow suction reduction member (Figs 9 – 10, page 3 col 1 line 72 to col 2 line 41) defining an internal channel (12a) that includes a first opening at one end (upper end in Fig 9), a second opening at a second end (lower end in Fig 9), and at least one third opening (Fig 10) positioned between the first and second ends, wherein the backflow suction reduction member is configured to receive an airflow through the first and second openings and discharge the airflow through the at least one third opening in a region where air is backflowing from the at least one heat exchanger (Figs 9 – 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the internal channel of Stalker in the cooling assembly of Briand in order to distribute the back flow of air to various regions of the cooling assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747